Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Specification
The disclosure is objected to because of the following informalities: 
The paragraph numbering is inconsistent throughout the specification; for example, on page 4, paragraph 0014 is followed immediately by paragraph 0001, which renders it confusing as to which paragraph 0001-0014 could refer to.
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  
There is a superfluous “w” in “decelerate the autonomous vehicle w responsive to automatically”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a human machine interface in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the human machine interface is interpreted to mean physical actuators and/or voice control systems or a mobile device, as taught in paragraph 0012, page 3 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Independent Claims 1, 9 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Dyer (US20190064808A1) teaches;
A method, comprising: receiving, by an automated driving system of an autonomous vehicle, a pull over request during a trip to a destination (taught as an autonomous vehicle with a system to request the vehicle to pull over, abstract); 
initiating, by the automated driving system, a pull over sequence (taught as the vehicle pulling over, paragraph 0026), the pull over sequence comprising: 
determining if the autonomous vehicle is within a pre-determined distance from the destination (taught as determining the current stage, paragraph 0028, and distance of the route, paragraph 0030); 
stopping the autonomous vehicle when the autonomous vehicle is within the pre-determined distance (taught as when the route is in a ‘late stage’, either ‘ignoring’ the pull over signal until the destination is reached, or changing the destination to the immediate location and stopping, paragraph 0031); and 
when the autonomous vehicle is not within the pre-determined distance, initiating a parking sequence to park the autonomous vehicle at a nearest available parking location (taught as searching for a pull over location when the route is in a ‘middle stage’, paragraph 0030). However, Dyer does not teach;  
wherein responsive to determining that a first door of the autonomous vehicle is open while the autonomous vehicle is in motion, and the first door utilizes a slider, the method further comprises: Application Number: 16/230,630Page 3 of 14 
bringing the autonomous vehicle to a controlled stop in place responsive to automatically determining that a speed of the autonomous vehicle is at or below the speed threshold; and 
decelerating the autonomous vehicle responsive to automatically determining that the speed of the autonomous vehicle is above the speed threshold and navigating the autonomous vehicle to the nearest available parking location, wherein responsive to determining that a second door of the autonomous vehicle is opened while the autonomous vehicle is in motion, and the second door utilizes a hinge, the method further comprises bringing the autonomous vehicle to the controlled stop irrespective of the speed of the autonomous vehicle or whether the autonomous vehicle is within the pre- determined distance from the destination.
Wood teaches;
wherein responsive to determining that a first door of the autonomous vehicle is open while the autonomous vehicle is in motion (taught as detecting a door state change while travelling, column 4 lines 46-50), and the first door utilizes a slider, the method further comprises: Application Number: 16/230,630Page 3 of 14 
bringing the autonomous vehicle to a controlled stop in place (taught as, when detecting a status change with a vehicle door, determine an action to stop the motion of the vehicle, column 4 lines 37-41) responsive to automatically determining that a speed of the autonomous vehicle is at or below the speed threshold; and 
decelerating the autonomous vehicle (taught as decelerating after the door status change, column 4 lines 46-50) responsive to automatically determining that the speed of the autonomous vehicle is above the speed threshold and navigating the autonomous vehicle to the nearest available parking location (taught as detecting a door state change while travelling and directing the vehicle to a shoulder section of the road [out of the way, a parking location] column 4 lines 46-50), 
wherein responsive to determining that a second door of the autonomous vehicle is opened while the autonomous vehicle is in motion (taught as detecting a door state change while travelling, column 4 lines 46-50), and the second door utilizes a hinge, the method further comprises bringing the autonomous vehicle to the controlled stop irrespective of the speed of the autonomous vehicle or whether the autonomous vehicle is within the pre- determined distance from the destination.
However, within the found prior art, there is no suggestion or teaching, nor would it be obvious to one of ordinary skill in the art, to modify the responsive actions based on the type/mechanism of the door (and the door uses a hinge/slider). Specifically, one of ordinary skill in the art would not think to only enact a controlled stop if the door uses a hinge, while first checking a speed to pull over first or simply come to a controlled stop when the door uses a slider.
Similarly independent claims 9 and 14 recite the same limitation, and are allowable.

Dependent claims 2-7, 11-12, 14-18, and 21-26 are allowed.
By at least their dependency on allowable subject matter, the dependent claims are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662